Exhibit 99.1 Index to Consolidated Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF PARTNERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 SUPPLEMENTARY INFORMATION 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Encore Energy Partners GP LLC and Unitholders of Encore Energy Partners LP: We have audited the accompanying consolidated balance sheets of Encore Energy Partners LP (the “Partnership”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, partners’ equity and comprehensive income (loss), and cash flows for each of the three years in the period ended December 31, 2009.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Encore Energy Partners LP at December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. As discussed in Note 2 to the consolidated financial statements, effective January 1, 2009, the Partnership retroactively changed its method of calculating basic and diluted earnings per common unit with the adoption of the guidance originally issued in EITF Issue No. 07-4, Application of the Two-Class Method under FASB Statement No. 128, Earnings per Share, to Master Limited Partnerships (codified in FASB ASC Topic 260, Earnings per Share) and FSP No. EITF 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities (codified in FASB ASC Topic 260, Earnings Per Share).Additionally, as discussed in Note 2 to the consolidated financial statements, the Partnership has changed its reserve estimates and related disclosures as a result of adopting new oil and gas reserve estimation and disclosure requirements resulting from Accounting Standards Update No. 2010-03, Oil and Gas Reserve Estimation and Disclosures, effective for annual reporting periods ended on or after December 31, 2009. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Encore Energy Partners LP’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 24, 2010 expressed an unqualified opinion thereon. /s/ Ernst & Young LLP Fort Worth, Texas February 24, 2010 1 ENCORE ENERGY PARTNERS LP CONSOLIDATED BALANCE SHEETS December 31, (In thousands, except unit amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Affiliate Derivatives Other Total current assets Properties and equipment, at cost— successful efforts method: Proved properties, including wells and related equipment Unproved properties 55 84 Accumulated depletion, depreciation, and amortization ) ) Other property and equipment Accumulated depreciation ) ) Goodwill Other intangibles, net Derivatives Other Total assets $ $ LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable: Trade $ $ Affiliate Accrued liabilities: Lease operating Development capital Interest Production, ad valorem, and severance taxes Derivatives Oil and natural gas revenues payable Other Total current liabilities Derivatives Future abandonment cost, net of current portion Long-term debt Other — Total liabilities Commitments and contingencies (see Note4) Partners’ equity: Limited partners— 45,285,347 and 33,077,610 common units issued and outstanding, respectively General partner— 504,851 general partner units issued and outstanding ) Accumulated other comprehensive loss ) ) Total partners’ equity Total liabilities and partners’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, (In thousands, except per unit amounts) Revenues: Oil $ $ $ Natural gas Marketing Total revenues Expenses: Production: Lease operating Production, ad valorem, and severance taxes Depletion, depreciation, and amortization Exploration General and administrative Marketing Derivative fair value loss (gain) ) Other operating Total expenses Operating income (loss) ) Other income (expenses): Interest ) ) ) Other 46 99 Total other expenses ) ) ) Income (loss) before income taxes ) Income tax provision ) ) ) Net income (loss $ ) $ $ Net income (loss) allocation (see Note8): Limited partners’ interest in net income (loss) $ ) $ $ ) General partner’s interest in net income (loss) $ ) $ $ ) Net income (loss) per common unit: Basic $ ) $ $ ) Diluted $ ) $ $ ) Weighted average common units outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENTS OF PARTNERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Owner’s Net Equity Limited Partners General Partner Accumulated Other Comprehensive Loss Total Partners’ Equity Units Amount Units Amount (In thousands, except per unit amounts) Balance at December31, 2006 — $— — $— $— Contribution by EAC in connection with acquisition of the Elk Basin Assets — — — Net contributions from owner — Equity adjustment due to combination of entities under common control — Contribution of Permian Basin Assets by EAC — Allocation of owner’s net equity— Permian Basin Assets — Allocation of owner’s net equity— Permian and Williston Basin Assets — Allocation of owner’s net equity— Arkoma Basin Assets — Allocation of owner’s net equity— Williston Basin Assets — Allocation of owner’s net equity— Rockies and Permian Basin Assets — Proceeds from issuance of common units, net of offering costs — — Non-cash unit-based compensation — Cash distributions to unitholders ($0.053 per unit) — Net income attributable to owner related to pre-partnership and pre-IPO operations — Net loss attributable to unitholders — Balance at December31, 2007 $— $— Net distributions to owner — — — Deemed distributions to affiliates in connection with acquisition of the Permian and Williston Basin Assets — — — Issuance of common units in exchange for net profits interest in certain Crockett County properties — Non-cash unit-based compensation — — — 83 — Cash distributions to unitholders ($2.3111 per unit) — Vesting of phantom units — 7 — Conversion of management incentive units — Components of comprehensive income: Net income attributable to owner related to pre-partnership operations of the Permian and Williston Basin Assets — — — 80 — Net income attributable to owner related to pre-partnership operations of the Arkoma Basin Assets — Net income attributable to owner related to pre-partnership operations of the Williston Basin Assets — Net income attributable to owner related to pre-partnership operations of the Rockies and Permian Basin Assets — Net income attributable to unitholders — Change in deferred hedge loss on interest rate swaps, net of tax of $12 — Total comprehensive income Balance at December31, 2008 $— Net distributions to owner — Deemed distributions in connection with acquisition of the Arkoma Basin Assets — Deemed distributions in connection with acquisition of the Williston Basin Assets — Deemed distributions in connection with acquisition of the Rockies and Permian Basin Assets — Proceeds from issuance of common units, net of offering costs — — — Non-cash unit-based compensation — — — 5 — Cash distributions to unitholders ($2.05 per unit) — Vesting of phantom units and conversion of management incentive units — 17 — Components of comprehensive loss: Net loss attributable to owners prior to acquisition of the Williston Basin Assets — Net income attributable to owners prior to acquisition of the Rockies and Permian Basin Assets — — — 9 — Net loss attributable to unitholders — Change in deferred hedge loss on interest rate swaps, net of tax of $2 — Total comprehensive loss Balance at December31, 2009 $— The accompanying notes are an integral part of these consolidated financial statements. 4 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion, depreciation, and amortization Non-cash exploration expense — 13 23 Deferred taxes ) 16 Non-cash unit-based compensation expense Non-cash derivative loss (gain) ) Other Changes in operating assets and liabilities, net of effects from acquisitions: Accounts receivable ) ) Current derivatives ) ) ) Other current assets ) ) ) Long-term derivatives ) ) ) Other assets (3
